    Case 2:19-cr-00698-KM Document 14 Filed 06/05/20 Page 1 of 3 PageID: 49



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA                       Hon. Kevin McNulty

        V.                                      Crim. No. 19-698(KM)

 GEORGE R. LAUFENBERG                           ORDER FOR CONTINUANCE




      This matter having been opened to the Court by Craig Carpenito, United

States Attorney for the District of New J e r s e y (Kendall Randolph, Special

Assistant United States Attorney appearing), and the defendant George R.

Laufenberg (Peter W. Till, Esq., appearing), for an order granting a continuance

of the proceedings in the above-captioned matter from the date this Order is

signed through and including August 31, 2020, to permit defense counsel the

reasonable time necessary for effective preparation in this matter and to allow the

parties to conduct plea negotiations and attempt to finalize a plea agreement, and

the defendant being aware that the defendant has the right to have the matter

brought to trial within seventy (70) days of his initial appearance or the making

public of the indictment, whichever occurs last, pursuant to Title 18, United

States Code, Section 316, and the defendant having consented to the continuance

and waived such right, and this being the second request for a continuance in this

matter, and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be continued

for the following reasons:
    Case 2:19-cr-00698-KM Document 14 Filed 06/05/20 Page 2 of 3 PageID: 50



             (1)   Taking into account the exercise of diligence, the facts of this

case require that defense counsel be permitted a reasonable amount of additional

time for effective preparation in this matter;

             (2)   Plea negotiations are anticipated, and both the United States

and the defendant desire additional time to negotiate a plea agreement, which

would render any subsequent trial of this matter unnecessary;

             (3)   The current global pandemic due to COVID-19 affects

operations necessary for effective preparation of this matter;

             (4)   The   defendant has consented to the above-referenced

continuance; and

             (5)   As a result of the foregoing, pursuant to Title 18, United States

Code, Section 3161(h)(7), the ends of justice served by granting the continuance

outweigh the best interest of the public and the defendant in a speedy trial.

      IT IS, therefore, on this 5 t h day of June, 2020,

ORDERED that this action be, and hereby is, continued from the date this Order

is signed through and including August 31, 2020; and it is further
    Case 2:19-cr-00698-KM Document 14 Filed 06/05/20 Page 3 of 3 PageID: 51



   ORDERED that the period from the date this Order is signed through and

including August 31, 2020 shall be excludable in computing time under the

Speedy Trial Act of 1974.

                                           /s/ Kevin McNulty

                                    HONORABLE KEVIN MCNULTY
                                    United States District Judge


Consented and Agreed to by:



Peter W. Till, E
Counsel for      endant George R. Laufenberg




Kendall Randolph
Special Assistant United States Attorney
